Case: 2:20-cv-03782-JLG-EPD Doc #: 48 Filed: 02/23/21 Page: 1 of 5 PAGEID #: 548



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Benita Williams,

                  Plaintiff,

     v.                                        Case No. 2:20-cv-3782

Annette Chambers Smith,
et al.,

                  Defendants.

                                    ORDER

     This is an action which was filed by Benita Williams under 42
U.S.C. §1983 while she was an inmate incarcerated at the Ohio
Reformatory for Women, alleging claims against several employees at
the Reformatory.      The original 61-page complaint was docketed on
September   10,   2020.      Doc.   10.     A    74-page   amended   complaint
asserting new claims against the defendants was filed on October
18, 2020.    Doc. 20.      The electronic docket indicates that time-
stamped copies of these filed documents were mailed to plaintiff at
the institution. The magistrate judge denied plaintiff’s motion to
receive   additional      free   copies   of    her   complaint   and   amended
complaint from the clerk’s office.               See Docs. 15 and 19.         On
October 30, 2020, the magistrate judge ordered plaintiff to file a
second amended complaint by November 20, 2020.                Doc. 24.     This
order instructed plaintiff that the second amended complaint should
include a short and plain statement of all of the claims in her
previous complaints, and should not exceed 25 pages.
     On November 4, 2020, this court issued an order denying
plaintiff’s motion for reconsideration of the orders denying her
copies.     Doc. 26.      This court cited case authorities for the
Case: 2:20-cv-03782-JLG-EPD Doc #: 48 Filed: 02/23/21 Page: 2 of 5 PAGEID #: 549



proposition that an indigent prisoner proceeding pro se without
access to this court’s electronic docket is not entitled to
unlimited copies of documents at the court’s expense.                   The court
concluded that plaintiff did not need copies of her complaint and
amended complaint to prepare the second amended complaint ordered
by the magistrate judge, as Fed. R. Civ. P. 8(a) requires only a
short and plain statement of the claims being asserted showing that
plaintiff is entitled to relief, and specific facts are not
necessary. The court further noted that plaintiff knows the nature
of her claims and that she would be capable of providing a “short
and    plain   statement”   of    those     claims    in    the    second   amended
complaint of less than 25 pages as ordered by the magistrate judge.
Doc. 26.
       On November 13, 2020, plaintiff filed a notice of judicial
bias, claiming that the magistrate judge’s rulings denying her
motions for free copies was due to bias.             Doc. 29.      On December 1,
2020, the magistrate judge issued an order construing plaintiff’s
notice of judicial bias as a motion for recusal and denied it.
Doc.    32.     On   December     22,     plaintiff        filed   a   motion   for
reconsideration of the denial of her motion for recusal. Doc. 37.
On February 1, 2021, the court issued an order denying plaintiff’s
motion for reconsideration of the magistrate judge’s order denying
the request for recusal.         Doc. 44.
       On November 25, 2020, the clerks office received a notice of
change of address from plaintiff, which indicated that she had been
released to a halfway house.        Doc. 30.    In the order of December 1,
2020, the magistrate judge also extended the deadline for filing a
second amended complaint to December 31, 2020.                      Plaintiff was


                                        2
Case: 2:20-cv-03782-JLG-EPD Doc #: 48 Filed: 02/23/21 Page: 3 of 5 PAGEID #: 550



advised that her failure to file an amended complaint could result
in the dismissal of this action for failure to prosecute.                     On
December 21, 2020, plaintiff filed a motion for an extension of
time to file a second amended complaint. On December 29, 2020, the
magistrate judge issued an order extending the due date for the
amended complaint to January 21, 2021, again reminding plaintiff
that the amended complaint should not exceed 25 pages, and that the
failure to file an amended complaint would result in the action
being dismissed for want of prosecution.               Doc. 39.      Plaintiff
failed to file a second amended complaint.
      On January 28, 2021, the magistrate judge issued a report and
recommendation, noting that plaintiff had failed to file a second
amended complaint.     Doc. 40.     The magistrate judge noted that Fed.
R. Civ. P. 41(b) authorizes the involuntary dismissal of an action
for failure to prosecute or to comply with rules of procedure or
court orders, citing Chambers v. Nasco, Inc., 501 U.S. 32, 49
(1991) and Knoll v. AT & T, 176 F.3d 359, 363 (6th cir. 1999).              The
magistrate judge concluded that plaintiff’s repeated failure to
file a second amended complaint in defiance of the magistrate
judge’s orders demonstrated both delay and contumacious conduct,
that plaintiff had been given reasonable extensions of time for
filing the second amended complaint, and that plaintiff had been
provided with adequate notice of the court’s intention to dismiss
the   action   for   failure   to   prosecute.       The   magistrate     judge
recommended that the action be dismissed without prejudice for
failure to prosecute.
      In the order filed on February 1, 2021, the court noted that
the report and recommendation was mailed a day prior to the clerk’s


                                       3
Case: 2:20-cv-03782-JLG-EPD Doc #: 48 Filed: 02/23/21 Page: 4 of 5 PAGEID #: 551



receipt on January 29, 2021, of plaintiff’s notice of change of
address.    Doc. 41.        This notice indicated that plaintiff is no
longer at the halfway house and is living in the community.                            The
clerk was directed to mail a copy of the report and recommendation
to the new address, and the deadline for filing objections to the
report and recommendation was extended to February 18, 2021.
     This matter is now before the court on plaintiff’s objection.
Doc. 46.    Although the objection was not received by the clerk
until February 19, 2021, the court will consider it.                                In her
objection, plaintiff reiterates the arguments she previously made
about being entitled to free copies.                As this court has previously
noted, plaintiff is not entitled to free copies at the expense of
the clerk’s office.        She also does not require free copies of her
complaint   and    amended       complaint     to    draft       a   short    and    plain
statement of the nature of her claims.                Plaintiff argues that she
has not had sufficient time to prepare a second amended complaint.
However, plaintiff was first directed to file an amended complaint
on October 30, 2020, and was granted two extensions which basically
allowed her three months to prepare and file a second amended
complaint   of    less    than    25   pages.        Plaintiff        had    no   problem
submitting a 29-page objection to the report and recommendation in
less than three weeks.          She was also able to draft the initial 61-
page complaint and the 74-page amended complaint.                             The court
concludes    that        plaintiff’s     objection          to       the    report     and
recommendation      is    not   well   taken    and    it    is      hereby    denied.
Plaintiff’s request for leave to have access to the electronic
filing system is moot.
     In accordance with the foregoing, the court adopts the report


                                         4
Case: 2:20-cv-03782-JLG-EPD Doc #: 48 Filed: 02/23/21 Page: 5 of 5 PAGEID #: 552



and recommendation (Doc. 40). The court agrees with the finding of
the magistrate judge that plaintiff’s failure to comply with the
orders of the magistrate judge, as established by the record,
demonstrates    both    delay    and    contumacious    conduct     warranting
dismissal of this action under Rule 41(b).                  This action and
plaintiff’s claims against all defendants are dismissed without
prejudice under Rule 41(b) for failure to prosecute.


Date: February 23, 2021                       s/James L. Graham
                                       James L. Graham
                                       United States District Judge




                                        5
